Citation Nr: 1235558	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-11 888	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Esq.



ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to June 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Columbia, South Carolina RO.  In his March 2010 substantive appeal on VA Form 9 the Veteran requested a hearing before the Board; he reiterated the request in December 2010.  In a statement received in September 2011, the Veteran (via his representative) withdrew the hearing request.   


FINDINGS OF FACT

In September 2011, prior to the promulgation of a decision in his appeal on the matter, the Board received notification from the appellant (via his representative) that he was withdrawing his appeal seeking to reopen a claim of service connection for a right knee disability; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim to reopen a claim of service connection for a right knee disability; the Board has no further jurisdiction in the matter.  38 U.S.C.A. § 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the appellant's expression of intent to withdraw his appeal, further discussion of the impact of the VCAA on this matter is not necessary.

B.  Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

In a written statement (from his representative) received on September 20, 2011, the Board received notification from the appellant that he is "satisfied with all his appeals" (i.e., was withdrawing his appeal before the Board).  Hence, there is no allegation of error of fact or law for appellate consideration on this matter.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.







ORDER

The appeal to reopen a claim of service connection for a right knee disability is dismissed.


		
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


